     Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MELISSA HALEY, individually and on
 behalf of all others similarly situated,
                                 Plaintiff,                        17-CV-855 (JPO)

                      -v-                                      OPINION AND ORDER

 TEACHERS INSURANCE AND
 ANNUITY ASSOCIATION OF
 AMERICA,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff Melissa Haley brings this putative class action against Defendant Teachers

Insurance and Annuity Association of America (“TIAA”), alleging that TIAA engaged in

prohibited transactions with the Washington University Retirement Savings Plan in violation of

§ 406 of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1106.

After the Court dismissed several of the claims in an earlier complaint (Dkt. No. 28), Haley filed

the operative First Amended Class Action Complaint (Dkt. No. 35). The Court then denied

TIAA’s motion to dismiss the operative complaint pursuant to Federal Rule of Civil Procedure

12(b)(6) and to strike certain class allegations (Dkt. No. 50), and Haley brought a motion to

certify the class (Dkt. No. 67). Haley also filed a motion to amend the complaint to add

plaintiffs and to amend the motion for class certification to add class representatives. (Dkt. No.

81.) For the reasons that follow, the class is certified under Rule 23(b)(3) with Haley as class

representative and Berger Montague PC and Schneider Wallace Cottrell Konecky LLP as class

counsel, and the motion to amend the complaint and the class certification motion to add

plaintiffs and class representatives is granted.




                                                   1
     Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 2 of 28




I.     Background

       The Court assumes familiarity with this case, on the basis of the Court’s prior opinions

addressing TIAA’s motions to dismiss. See Haley v. Teachers Ins. & Annuity Ass’n of Am., 377

F.Supp.3d 250, 255–57 (S.D.N.Y. 2019); Haley v. Teachers Ins. & Annuity Ass’n of Am., No. 17

Civ. 855, 2018 WL 1585673, at *1–2 (S.D.N.Y. Mar. 28, 2018). The following facts are taken

from the First Amended Class Action Complaint (“Amended Complaint”) and are assumed true

for purposes of this motion.

       Plaintiff Melissa Haley is an employee of Washington University (“WashU”) and a

participant in the Washington University Retirement Savings Plan (“the Plan”), an employee

pension benefit plan regulated by ERISA. (Dkt. No. 35 (“Compl.”) ¶¶ 1, 13.) The Plan offers

participants the opportunity to take out a loan against a portion of their retirement accounts.

(Compl. ¶ 31; Dkt. No. 35-1 at 2.) The Plan contracted with two outside vendors, Vanguard and

Defendant TIAA, to administer these loans. (Compl. ¶ 45; Dkt. No. 35-1 at 3.).

       Most retirement loans are taken directly from a participant’s retirement plan, with the

participant’s account as the lender and the participant the borrower. (Compl. ¶ 19.) Doing so

enables participants to borrow for short-term needs without tax liability, repaying their own

account with interest. (Id.) Federal regulations prohibit more than 50 percent of an individual

account from being loaned to a participant, allowing the remainder to serve as security on the

loan and preventing loss to the Plan. (Compl. ¶ 41.) For loans administered by TIAA,

participants are required “to borrow from Defendant’s general account rather than from the

participant’s own account.” (Compl. ¶ 24.) Thus, participants must first “transfer 110% of the

amount of the loan from the participant’s plan account . . . to one of Defendant’s general account

products,” which “pay a fixed rate of interest.” (Id.) The amount transferred to a general




                                                 2
     Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 3 of 28




account product serves as the collateral securing the loan. (Id.) Depending on the type of TIAA

loan, no transfer may occur: For group supplemental retirement annuity loans (“GSRA loans”),

if a participant already has 110% of the requested loan value in a TIAA annuity, no transfer

occurs. (Dkt. No. 76 at 4–5.) If not, additional collateral is transferred from the participant’s

other investments to bring the participant’s investment in a TIAA annuity up to that threshold.

(Id.) Regardless of the type of loan, the participant cannot access or transfer the collateral until

the participant makes loan repayments, and the structure varies dramatically from the typical,

non-collateralized loan. (Id.)

       The participant then repays the loan, with interest, to TIAA’s general account, which also

earns the interest paid on the loan. (Compl. ¶ 26.) TIAA retains for itself the difference, or

“spread,” between (a) the interest rate paid to participants with respect to the loan collateral and

(b) the amounts earned by TIAA on investments from its general account and from interest paid

by participants on the loans. 1 (Compl. ¶¶ 5, 26–28.) In other words, participants do not receive

the full amount of the interest they earn on their collateral, because some of it (i.e., the “spread”)

is taken by TIAA as compensation for administering the loan. (Compl. ¶¶ 39–40.)

       Between 2011 and 2015, Haley took out four separate participant loans, which TIAA has

administered. (Compl. ¶¶ 1, 14.) Haley has fully repaid the first three loans, and she is in the




1
  In the prior complaint, Haley alleged that the “spread” earned by TIAA was limited to the
difference between “the loan interest rate paid by participants” to TIAA — 4.44% or 4.17% —
“and the interest rate received by participants” from TIAA as interest on the collateral — 3%.
(Dkt. No. 5 ¶¶ 18–19.) In the Amended Complaint, Haley frames the spread slightly differently
as encompassing not only “the spread between the rate provided by the general account product
in which the collateral is held and the interest rate of the loan, but also the even greater spread
between the rate of return on the assets contained in Defendant’s general account and the interest
rate of the loan.” (Compl. ¶ 40.)


                                                  3
     Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 4 of 28




process of repaying the outstanding loan. (Dkt. No. 76 at 10.) In September 2019, two and a

half years after the onset of this suit, Haley took out another loan, which is still outstanding. (Id.)

       Haley filed this putative class action in February 2017, claiming that Defendant’s

administration of retirement loans to Plan participants (the “loan program”) violates ERISA.

(Dkt. No. 1.) She alleged both that TIAA itself violated its duties as an ERISA fiduciary, and

that TIAA is liable as a nonfiduciary for breaches by the Plan Administrator, WashU. (Dkt. No.

5 ¶¶ 48–80.) TIAA moved to dismiss for lack of subject matter jurisdiction and for failure to

state a claim. (Dkt. No. 20.) On March 28, 2018, the Court granted the motion to dismiss in

part, holding that Haley had standing to bring this action, but that she had not plausibly alleged

that TIAA qualified as an ERISA fiduciary. (Dkt. No. 28 at 6, 14.) With respect to Haley’s

claims for equitable relief against TIAA as a nonfiduciary, the Court granted in part and denied

in part the motion to dismiss, and granted Plaintiff leave to amend. (Id. at 18–23.)

       Haley filed the First Amended Class Action Complaint on May 3, 2018. (Compl.)

Counts I through III of the Amended Complaint again alleged that TIAA itself violated its duties

as an ERISA fiduciary, as Haley noted that she wished to preserve appeal rights. (Compl. ¶¶ 16

n.1, 57–77.) And Counts V through VII alleged that TIAA is liable as a nonfiduciary for

breaches by the Plan Administrator. (Compl. ¶¶ 48–80.) 2 TIAA moved to dismiss the Amended

Complaint for failure to state a claim under Rule 12(b)(6), or for an order striking the class

allegations in the Amended Complaint under Rule 12(f). (Dkt. No. 38.) This Court granted

TIAA’s motion with respect to Counts I through III — finding, again, that TIAA is not an

ERISA fiduciary — and denied the remainder of TIAA’s motion. (Dkt. No. 50.)


2
  The Court notes that the Amended Complaint alleges only six counts. But because the
Amended Complaint omits a “Count IV,” it delineates the six counts as I through III and V
through VII. (Dkt. No. 35.) The Court will use this numbering from the Amended Complaint.


                                                  4
      Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 5 of 28




        On January 16, 2020, Haley filed a motion to certify the class. (Dkt. No. 67.) Three

months later, on April 1, 2020, Haley also filed a motion to amend the complaint to add plaintiffs

and to amend the motion for class certification to add class representatives. (Dkt. No. 81.)

II.     Class Certification

        Haley has moved for class certification pursuant to Federal Rule of Civil Procedure

23(b)(1) and (b)(3), seeking to certify a class consisting of: 3

        All individual account retirement plans governed by ERISA (the “Plans”) for
        which, at any time from February 5, 2011 through the date of judgment:
        (a) Teachers Insurance and Annuity Association (“TIAA”) provided services that
        included collateralized loans (the “Loans”) for Plan participants (the “Borrowing
        Participants”);
        (b) TIAA required the Borrowing Participants to provide collateral in the amount
        of 110% of the principal balance of the Loans, which collateral TIAA invested in
        its general account; and
        (c) (i) TIAA charged Loan interest at a rate in excess of the interest rate credited
        to Borrowing Participants on the invested collateral; (ii) TIAA kept for or paid to
        itself amounts earned on the amount of the invested collateral, equal to the
        principal amount of the outstanding Loans, that were in excess of the amounts
        credited to Borrowing Participants; (iii) the amounts that TIAA credited to
        Borrowing Participants on the invested collateral in excess of the principal
        amount of the Loan were less than Borrowing Participants would have received
        had the collateral remained in the Borrowing Participants’ designated investment
        options; and/or (iv) TIAA caused loss to the Participant Borrowers and the Plans.

(Dkt. No. 67 at 1.)

        Haley also asks the Court to appoint her, on behalf of the Washington University

Retirement Savings Plan, as representative of the certified class, and to appoint the law firms of

Berger Montague PC and Schneider Wallace Cottrell Konecky LLP as class counsel. (Id. at 2.)




3
  Haley’s motion includes references to a class certified under Federal Rule of Civil Procedure
23(b)(2) (Dkt. No. 67 at 1), but that issue remains unbriefed (see Dkt. No. 68) and appears to be
a mistake.


                                                   5
     Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 6 of 28




       A.      Legal Standard

       Class certification is governed by Federal Rule of Civil Procedure 23. Section (a) of Rule

23 requires the party seeking certification to establish four prerequisites:

       (1) the class is so numerous that joinder of all members is impracticable;
       (2) there are questions of law or fact common to the class;
       (3) the claims or defenses of the representative parties are typical of the claims or
       defenses of the class; and
       (4) the representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). A party seeking certification must also satisfy the implied requirement of

ascertainability, “a judicial creation meant to ensure that class definitions are workable when

members of the class will be entitled to damages or require notice for another reason.” Floyd v.

City of New York, 283 F.R.D. 153, 171 (S.D.N.Y. 2012).

       In addition, “the movant must show that the action is one of three types described in

section (b).” Jackson v. Bloomberg, L.P., 298 F.R.D. 152, 159 (S.D.N.Y. 2014). Subsection

(b)(1) provides that a class action may be maintained if separate actions by or against individual

class members risks either (A) “inconsistent or varying adjudications with respect to individual

class members that would establish incompatible standards of conduct for the party opposing the

class” or (B) “adjudications with respect to individual class members that, as a practical matter,

would be dispositive of the interests of the other members not parties to the individual

adjudications or would substantially impair or impede their ability to protect their interests.”

Fed. R. Civ. P. 23(b)(1). Moreover, subsection (b)(3) provides for a class action where a court

“finds that the questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).




                                                  6
     Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 7 of 28




       The Rule 23 requirements are more than a “mere pleading standard.” Wal-Mart Stores,

Inc. v. Dukes, 564 U.S. 338, 350 (2011). The party seeking class certification must

establish Rule 23’s requirements by a “preponderance of the evidence.” Teamsters Local 445

Freight Div. Pension Fund v. Bombardier Inc., 546 F.3d 196, 202 (2d Cir. 2008). Courts must

“conduct a rigorous analysis to determine whether a class action is appropriate, considering

materials outside of the pleadings and weighing conflicting evidence as necessary.” Jackson,

298 F.R.D. at 159.

       B.      Discussion

               1.      Numerosity

       Courts in the Second Circuit presume that a class meets the numerosity requirement if the

putative class has forty or more members. See Shahriar v. Smith & Wollensky Rest. Grp., Inc.,

659 F.3d 234, 252 (2d Cir. 2011). Haley asserts that, since evidence obtained through discovery

demonstrates there were 7,926 plans at issue with tens or hundreds of thousands of participants,

the proposed class “easily” satisfies numerosity. (Dkt. No. 68 at 8.) TIAA, meanwhile, cites one

of its experts who claims that no participant can satisfy Haley’s class definition. (Dkt. No. 76 at

19–20.) This fact, it argues, means that Haley’s contention that there were hundreds of

thousands of participants in plans at issue does not necessarily translate into a sufficiently

numerous class once those participants are filtered through Haley’s class definition. (Id. at 20.)

TIAA cites two Third Circuit cases for the proposition that this Court cannot “infer numerosity

from the number in the larger pool alone.” Id. (quoting Hayes v. Wal-Mart Stores, Inc., 725 F.3d

349, 358 (3d Cir. 2013)).

       The Third Circuit authority is not on point. Hayes featured a putative class of consumers

who purchased a “Service Plan to cover as-is products,” excluding, inter alia, consumers who




                                                  7
     Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 8 of 28




purchased a product that was covered by a full manufacturer’s warranty or was a “last-one” item.

Id. at 353. Plaintiffs there failed to submit any evidence beyond 3,500 recorded Service Plan

transactions, leaving the Hayes court unable to do more than speculate that the number of class

members was between zero and 3,500. Id. at 357–58. Here, Haley has submitted significantly

more evidence demonstrating numerosity, and, as she points out, TIAA has acknowledged the

existence over 8,000 plans at issue in making arguments against commonality. (Dkt. No. 68 at 8;

Dkt. No. 95 at 8.) Moreover, courts in this Circuit regularly certify ERISA classes based on the

large number of potential members alone. See, e.g., Leber v. Citigroup 401(k) Plan Investment

Committee, 323 F.R.D. 145, 159 (S.D.N.Y. 2017) (plan with 189,470 participants who had

“thousands” of their accounts invested in nine proprietary funds satisfied numerosity); In re J.P.

Morgan Stable Value Fund ERISA Litigation, 2017 WL 1273963, at *7 (S.D.N.Y. Mar. 31,

2017) (finding fact that subclasses “likely” contained thousands of participants sufficient for

numerosity).

       TIAA also argues that its expert shows that “no plan or participants satisfy [Haley]’s

class definition.” (Dkt. No. 76 at 19–20 (emphasis removed).) This argument centers around

prong (b) of Haley’s class definition, applying to individual retirement account plans in which

“TIAA required the Borrowing Participants to provide collateral in the amount of 110% of the

principal balance of the Loans, which collateral TIAA invested in its general account.” (Dkt.

No. 67 at 1.) Dr. Strombom, TIAA’s expert, opines that such a definition is impossible, since

after setting aside the collateral totaling 110 percent of the loan amount, TIAA provided 100

percent of the loan to the borrower, leaving TIAA with no more than a ten-percent increase in

General Account assets. Stromborn Dec. ¶ 69. In attempting to defeat Haley’s class definition

on a technicality, this argument ignores an obvious construction: The 110-percent loan collateral




                                                 8
     Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 9 of 28




is invested in TIAA’s general account — satisfying the class definition — before TIAA provides

the loan. Nowhere in Haley’s definition does she claim that a net amount of 110 percent of the

loan is deposited in the general account.

       The proposed class satisfies numerosity.

               2.      Commonality

       A question satisfies the condition of commonality if it is “capable of classwide resolution

— which means that determination of its truth or falsity will resolve an issue that is central to the

validity of each one of the claims in one stroke.” Dukes, 564 U.S. at 350 “Where the same

conduct or practice by the same defendant gives rise to the same kind of claims from all class

members, there is a common question.” Johnson v. Nextel Commc'ns Inc., 780 F.3d 128, 137

(2d Cir. 2015) (citation omitted). A single common question is alone sufficient to satisfy the

commonality requirement if the question has the capacity to “materially advance the

litigation.” Ruiz v. Citibank, N.A., 93 F. Supp. 3d 279, 289 (S.D.N.Y. 2015).

       Haley argues that commonality is satisfied because the class claims are “based on the

actions of a single defendant (TIAA), which conducted a uniform practice (the Loan program)

that affects all Class members (the Plans) in the same way.” (Dkt. No. 68 at 8–9.) The plans

encompassed by Haley’s class definition all offered the same collateralized loan program from

TIAA, under which TIAA bore no risk and borrowers invested 110 percent of the principal

balance of their loans in a low-interest TIAA general fund. (Dkt. No. 68 at 9.) TIAA’s

collateralized loan program, Haley argues, had the same result across plans: interest due on the

loans exceeding borrowers’ return on the invested collateral. (Id.) This result, Haley asserts,

creates common questions: (1) whether TIAA’s loan program violates § 406(a)(1)(B); (2)

whether it violates § 406(a)(1)(C); (3) whether it violates § 406(a)(1)(D); (4) whether the plans




                                                  9
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 10 of 28




suffered losses; (5) how to calculate those losses; and (6) what equitable relief is necessary.

(Dkt. No. 68 at 10.) These questions are common to all participants and the evidence necessary

to answer is Plan-level, Haley asserts. 4

       To this, TIAA levies several arguments claiming, in essence, that the plans at issue are

insufficiently uniform to merit classwide resolution. First, TIAA argues that Haley has offered

only one contract — from Washington University in St. Louis — which sheds little light on the

others. (Dkt. No. 76 at 21.) While it is certainly true that Haley has failed to provide direct

evidence of contracts beyond Haley’s, the class definition itself takes care of this issue: The

class comprises all plans subscribing to the loan program at issue. (Dkt. No. 67 at 1.) Should

any plan not provide the same loan program, it will not be included in the class. While the Court

believes resolution of question (4) — whether the plans suffered losses — may be an

individualized question, the remainder of the questions posed by Haley are common. Because

“[e]ven a single common legal or factual question will suffice,” Haley has met her burden on

commonality. Freeland v. AT & T Corp., 238 F.R.D. 130, 140 (S.D.N.Y. 2006).

       Next, TIAA suggests that Haley has neglected to mention that there are, in fact, two types

of collateralized loans, and only one requires a transfer of collateral. (Id.) But as Haley correctly

explains, these differences are insufficient to defeat commonality, as both types of loans have the

same basic central loan structure at issue. (Dkt. No. 82 at 12–13.) 5

       Third, TIAA points out that in many cases — over 1,600 loans — TIAA credited

borrowers more than TIAA earned in interest payments. (Id.) But this is only a small fraction of


4
  As Haley puts it, “[w]hat matters for purposes of class certification are the core elements of
TIAA’s collateralized loan program” (Dkt. No. 82 at 1), which TIAA’s expert described in terms
similar to those used by Haley. (Dkt. No. 79 ¶ 22.)
5
  Moreover, GSRA loans still require a transfer of collateral if the participant has invested less
than 110% of the loan amount in a TIAA traditional annuity. (Dkt. No. 76 at 4–5.)


                                                 10
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 11 of 28




the over 460,000 loans at issue, and this issue is potentially one of remedy: Just because a small

percentage of people did not suffer from the allegedly unlawful actions, and thus have no

damages, does not mean they were not faced with the same unlawful scheme for purposes of

class certification. See Sykes v. Mel S. Harris & Assocs. LLC, 780 F.3d 70, 81 (2d Cir. 2015)

(common issues can predominate “even when there are some individualized damage issues”).

       Next, TIAA argues that the questions at the core of Haley’s case (see Dkt. No. 68 at 10)

cannot be decided with common proof, and that the questions Haley puts forth have already been

determined by the Court. TIAA maintains that this Court’s earlier determination that “TIAA’s

loans involve the lending of money” — a prerequisite for violations of § 406(a)(1)(B) — means

resolution of this supposed common question will not “drive the resolution of litigation.” (Dkt.

No. 76 at 22–23.) But that misstates this Court’s prior conclusion that Haley pleaded sufficient

facts on this issue to survive a Rule 12(b)(6) motion. Just the opposite is the case, here, where

the question of whether such lending of money violated § 406(a)(1)(B) is one of Haley’s central

claims. TIAA also asserts that Haley has not shown common evidence for another question she

raises — whether the Loan program “involves transfers of Plan assets to, or the use of Plan assets

by and for the benefit of, TIAA” in violation of § 406(a)(1)(D) — since some participants were

not required to transfer any collateral. (Dkt. No. 76 at 23.) As above, however, the class

definition excludes such plans, limiting coverage to plans that did transfer collateral (Dkt. No. 67

at 1) — and TIAA does not contend that common evidence is not available for plans that fit that

definition. Moreover, TIAA’s assertion misstates Haley’s proposed common question by

omitting “or the use of Plan assets by and for the benefit of,” ignoring a key aspect of

§ 406(a)(1)(D). (Dkt. No. 68 at 10.) TIAA’s characterization of Haley’s common question does

not withstand scrutiny.




                                                11
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 12 of 28




       TIAA acknowledges that one of Haley’s questions — whether TIAA received more than

reasonable compensation for its services in violation of § 406(a)(1)(C) — is indeed “apt to drive

litigation forward.” (Dkt. No. 76 at 23.) This question, TIAA argues, is not amenable to

common evidence, given how context-specific a reasonableness determination may prove. (Id.

(quoting 29 C.F.R. § 2550.408c-2(b)(1) (“Generally, whether compensation is ‘reasonable’

under [§ 406(a)(1)(C)] depends on the particular facts and circumstances of each case.”) For

support, TIAA leans on Dobson v. Hartford Fin. Servs. Grp., Inc., in which the Second Circuit

denied class certification on commonality grounds because the claims of each of the 24,000

putative class members would “invariably turn on whether [the benefits provider]’s delay was

‘reasonable’ in each set of particular circumstances.” 342 F. App’x 706, 709–10 (2d Cir. 2009).

But Dobson occurred in the disability benefits context, in which the individual determination

potentially included each individual’s medical history, the need for follow-up, and the difficulty

of such determinations. Id. at 709. In the present case, the reasonableness inquiry is

significantly less subjective and complex, calculable with the assistance of an Excel spreadsheet:

Haley suggests, persuasively, that reasonableness may be measured simply by determining what

participants paid for their TIAA collateralized loans above what they would have paid in a non-

collateralized program. (Dkt. No. 86 at 8.) This Court is persuaded that such common proof

— already estimated by Haley’s expert (see Dkt. No. 86-1 ¶¶ 49-50) — is sufficient to establish

commonality here. 6



6
  TIAA, in discounting the remainder of Haley’s common questions, notes that the common
questions related to remedy — whether the plans at issue suffered losses, how to calculate such
losses, and what equitable relief might be available — are “questions of remedy not liability.”
(Dkt. No. 76 at 23 n.23.) But Haley is not seeking certification only on questions of liability, so
this distinction is inapt. And while TIAA claims Haley cannot receive “losses” (id.), this Court
has held TIAA to be a non-fiduciary and that the equitable relief of disgorgement is potentially
available here. Haley, 2018 WL 1585673 at *8.


                                                12
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 13 of 28




       Finally, TIAA points out that Haley, in suing a non-fiduciary, will be required to prove

several elements for each transaction: “(1) that a plan fiduciary caused the transaction to occur,

(2) that the fiduciary did so with full knowledge of the relevant facts indicating that the

transaction was prohibited, (3) that TIAA knew that the individual who caused the transaction ‘is

an ERISA fiduciary,’ and (4) that TIAA knew that the fiduciary caused the transaction with

knowledge of the relevant facts.” (Dkt. No. 76 at 26–27 (emphasis omitted).) And TIAA is

correct that Haley has “provide[d] no road-map to the Court as to how it can make this

determination class-wide.” (Dkt. No. 76 at 27.) Elements (1) and (3) should be simple to

determine class-wide: From the fact of plans’ participation in the collateralized loan program it

follows that “transaction[s][] occur[ed],” and TIAA presumably knew that the entities with

which it conducted business were ERISA fiduciaries. (2) and (4) are harder, however, and class-

wide resolution is not immediately obvious. However, as Haley has already shown multiple

common questions that will “materially advance the litigation,” Ruiz, 93 F. Supp. 3d at 289,

these individual questions do not undermine that conclusion.

       Accordingly, the proposed class satisfies commonality.

               3.      Typicality

       To establish typicality, plaintiffs “must show that each class member’s claim arises from

the same course of events and each class member makes similar legal arguments to prove the

defendant's liability.” In re Flag Telecom Holdings, Ltd. Sec. Litig., 574 F.3d 29, 35 (2d Cir.

2009) (internal quotation marks omitted); see also Healthcare Strategies, Inc. v. ING Life Ins. &

Annuity Co, 2012 WL 10242276, at *8 (D. Conn. Sept. 27, 2012) (“Typicality is generally met

where the plaintiff demonstrates that the same unlawful conduct was directed at both the named

plaintiff and the proposed class.”).




                                                 13
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 14 of 28




       Haley argues that her claims are typical of the proposed class: She was a participant in a

TIAA plan that allegedly violated multiple ERISA provisions, and, as TIAA’s expert agrees,

Haley paid more than she would have for a non-collateralized loan for at least one of her loans.

(Dkt. No. 68 at 13–14; Dkt. No. 79 Ex. 26.) TIAA responds that Haley has made no showing

that the characteristics of her loans are typical — claiming that there is “no universe of ‘typical’

loans” — given that there are differences in the types of loans offered, whether participants

actually received more money from the collateralized loan program than they would have

received via a non-collateralized loan, and whether participants received a net financial benefit

overall from the loan program. (Dkt. No. 76 at 28–29.) All of these differences render Haley

atypical, TIAA contends, defeating certification. 7

       These challenges to Haley’s typicality are meritless. As Haley puts it, “class membership

is unaffected by any of the factors that TIAA claims to render [Haley’s plan] unique.” (Dkt. No.

82 at 9.) The type of loan utilized and financial benefit to participants do not affect the “course

of events” at the core of TIAA’s allegedly unlawful collateralized loan program, not do they

affect the legal arguments a participant may make. Rather, despite TIAA’s attempts to

distinguish Haley’s loans, her claims — that TIAA violated multiple ERISA provisions in

providing its collateralized loan program — are typical of the vast majority of plan participants.

       Thus, the proposed class has satisfied typicality.




7
 TIAA also raises, in a footnote, that Haley, having taken out a fifth loan in September 2019, is
uniquely subject to affirmative defenses of ratification and consent, which TIAA raised in its
amended answer. (Dkt. No. 74 at 20; Dkt. No. 76 at 29 n.31.) The Court need not address this
challenge, however, given its ruling, infra, on Haley’s Motion to Amend.


                                                 14
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 15 of 28




                4.      Adequacy

        To establish adequacy, plaintiffs must show that “the proposed class representative [has]

an interest in vigorously pursuing the claims of the class, and [has] no interests antagonistic to

the interests of other class members.” In re Payment Card Interchange Fee & Merch. Disc.

Antitrust Litig., 827 F.3d 223, 231 (2d Cir. 2016) (citation omitted).

        TIAA makes no separate arguments against adequacy that it does not make against

typicality. (Dkt. No. 76 at 28–29.) Haley, too, echoes her typicality arguments, arguing that she

has the same interests as those of all class members. (Dkt. No. 68 at 14–15.) Moreover, Haley

testified in her deposition that she wants to serve as class representative, is willing to satisfy the

responsibilities that come with being a class representative, and devoted roughly 50 hours to the

suit alone in 2019, including using vacation time to travel from Missouri to New York City for

her deposition. (Dkt. No. 68-3 at 46–48.) Because Haley has met her burden, and TIAA cannot

point out a specific manner in which Haley would be an inadequate class representative — the

differences cited by TIAA are insufficient to defeat typicality and certainly do not rise to the

level of presenting an antagonistic interest — Haley satisfies adequacy.

        In addition, plaintiffs must demonstrate that “plaintiff’s attorneys are qualified,

experienced and able to conduct the litigation.” In re Flag Telecom, 574 F.3d at 35 (citation

omitted); see also Fed. R. Civ. P. 23(g)(2) (requiring courts to consider a prospective class

counsel’s (1) work in investing claims at issue; (2) experience in class actions; (3) legal

knowledge; (4) resources; and (5) ability to adequately represent class interests). Here, the firms

of Berger Montague PC and Schneider Wallace Cottrell Konecky LLP have served as co-class

counsel in other ERISA class actions that proved successful, and in at least one instance was

recognized by the court for their “vigorous” litigation. (Dkt. No. 68 at 24 (quotation omitted).)




                                                  15
       Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 16 of 28




TIAA does not contest the Berger and Schneider firms’ ability to serve as adequate class counsel,

and this Court finds no reason to do so, either.

         The proposed class satisfies adequacy.

                5.      Ascertainability

         An ascertainable class is one “defined using objective criteria that establish a membership

with definite boundaries.” In re Petrobras Sec., 862 F.3d 250, 269 (2d Cir. 2017). A

“freestanding administrative feasibility requirement is neither compelled by precedent nor

consistent with Rule 23,” and the ascertainability requirement “will only preclude certification if

a proposed class definition is indeterminate in some fundamental way.” Id. at 264, 269.

         In the present case, TIAA asserts that, “[f]oundationally,” the criterion that a plan be

governed by ERISA to be within the class defeats ascertainability. (See Dkt. No. 76 at 16

(“There is no authoritative checklist that can be consulted to determine conclusively if an

employer’s obligations rise to the level of an ERISA plan.” (quoting Schonholz v. Long Island

Jewish Med. Ctr., 87 F.3d 72, 76 (2d Cir. 1996) (citation omitted))).) The context-specific

ERISA determination, TIAA argues, is anathema to ascertaining a class, given multiple statutory

exemptions from ERISA that require multi-factor analyses. (Dkt. No. 76 at 16–17.) Moreover,

TIAA contends, the list of TIAA-administered retirement plans that Haley sought in discovery,

which includes a field indicating whether each plan self-identifies as an ERISA plan, is

insufficient to establish ascertainability, as employers may wrongly self-identify as ERISA plans

for various reasons. (Dkt. No. 76 at 17.) Finally, TIAA maintains that Haley cannot point to any

records providing an ascertainble class for the rest of the class definition. (Dkt. No. 76 at 18–

19.)




                                                   16
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 17 of 28




       Haley, meanwhile, argues that “whether TIAA’s spreadsheet [designating plans as

ERISA or non-ERISA] is a merits inquiry.” (Dkt. No. 95 at 8.) 8 Haley’s expert explains that

providing a key to whether a plan is covered by ERISA should “not be difficult” given “TIAA’s

records and the manner in which TIAA treated them in the due course of its recordkeeping and

administration.” (Dkt. No. 82-1 ¶ 39.) Indeed, this Court finds it difficult to believe, as TIAA

argues, that TIAA does not maintain records regarding whether a plan is governed by ERISA.

As Haley points out, such a determination is “essential to the conduct of [TIAA’s] business.”

(Dkt. No. 95 at 8 n.8.) Regardless, Haley has made a sufficient showing of ascertainability for

class certification; TIAA’s contentions will have to wait for a later stage.

               6.      Rule 23(b)

       Having satisfied the requirements of Rule 23(a), Haley argues that the proposed class

satisfies one of three Rule 23(b) requirements: (b)(1)(A), in which separate actions may result in

“inconsistent or varying adjudications” establishing “incompatible standards of conduct for the

party opposing the class”; (b)(1)(B), in which individual adjudications may practically dispose

the interests of non-parties, or “substantially impair or impede” their ability to protect such

interests; and (b)(3), in which common questions of law or fact predominate over individual and

a class action is superior to other methods of adjudication. Each is considered in turn.

                       i.      Rule 23(b)(1)(A)

       The proposed class satisfies Rule 23(b)(1)(A), Haley contends, because, should plans or

participants litigate individually, there may be varying adjudications with regard to TIAA’s

liability or damages calculations. (Dkt. No. 68 at 18–19.) Rule 23(b)(1)(A) is designed to cover


8
  Haley makes this argument in her reply memorandum in support of her motion to add class
representatives, in response to TIAA’s having raised the issue in its opposition to the same
motion.


                                                 17
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 18 of 28




cases in which the party is either “obliged by law” or “as a matter of practical necessity” to treat

all class members alike. (Id. (quoting Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 614

(1997).) In Sacerdote v. New York Univ., for example, the court found that “[a]llowing 20,000

individual [ERISA] cases could result in varying adjudications over defendant’s alleged breach

and how to measure the damages.” 2018 WL 840364, at *6 (S.D.N.Y. Feb. 13, 2018). Separate

adjudications might force “incompatible standards” upon the Sacerdote defendant, New York

University, so the court found certification under Rule 23(b)(1)(A) warranted. Id.

       TIAA points out, though, that Sacerdote, and the other cases cited by Haley in support of

Rule 23(b)(1)(A) certification, all involve a single plan line-up — not, as is the case here,

multiple plans administered across multiple organizations. (Dkt. No. 76 at 30.) While other

cases involve a plan fiduciary that is “obliged by law” to treat class members alike, TIAA argues

that certifying a Rule 23(b)(1)(A) class requires a showing that TIAA must, “as a matter of

practical necessity,” treat all plans and participants alike. Amchem, 521 U.S. at 614; see also In

re WellPoint, Inc. Out-of-Network UCR Rates Litig., 2014 WL 6888549, at *20 (C.D. Cal. Sept.

3, 2014) (“Because WellPoint's [usual, customary, and reasonable rate, i.e.] UCR obligations

differ between its plans, there is no risk that separate lawsuits would result in ‘incompatible

standards of conduct’ for WellPoint.” (quoting Fed. R. Civ. P. 23(b)(1))).

       TIAA is correct. Haley has not shown how determinations that TIAA’s collateralized

loan program violated ERISA for one plan in the proposed class and did not do so for another

plan would be “incompatible.” Fed. R. Civ. P. 23(b)(1)(A). As TIAA argues, in such a case it

could simply stop offering the first plan and continue operating the second. (Dkt. No. 76 at 30.)

Mere variance in outcomes is not sufficient.

       As such, certification under Rule 23(b)(1)(A) fails.




                                                 18
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 19 of 28




                        ii.    Rule 23(b)(1)(B)

       Rule 23(b)(1)(B) provides for certification when separate actions would practically

dispose of the interests of non-class members, or impede their ability to protect their interests.

Fed. R. Civ. P. 23(b)(1)(B). Courts have held that ERISA “favors” certification under Rule

23(b)(1)(B), due to the statute’s creation of a ‘shared’ set of rights among plan participants,

imposed duties on fiduciaries, and structured relief to plans and accounts instead of directly to

individual participants. Leber v. Citigroup 401(k) Plan Inv. Comm., 323 F.R.D. 145, 165

(S.D.N.Y. 2017) (citation omitted). In such cases, “[b]ecause defendants’ alleged

mismanagement of the Plan is ‘the same as to all Plan participants, resolution of one action

against one Plan participant would necessarily affect the resolution of any concurrent or future

actions by other Plan participants.’” Id. (quoting Urakhchin v. Allianz Asset Mgmt. of Am, L.P.,

2017 WL 2655678, at *8 (C.D. Cal. June 15, 2017)). Whereas Rule 23(b)(1)(A) “considers

possible prejudice to the defendants, [] 23(b)(1)(B) looks to possible prejudice to the putative

class members.” Id. at 164 (quoting In re Global Crossing Sec. & ERISA Litig., 225 F.R.D. 436,

453 (S.D.N.Y. 2004)).

       TIAA and Haley largely repeat their arguments regarding Rule 23(b)(1)(A) certification

in the Rule (23)(b)(1)(B) context. (See Dkt. No. 68 at 18–21; Dkt. No. 76 at 30–32.) TIAA

maintains that, because this Court has held TIAA not to be a fiduciary in this context, there is no

single class of beneficiaries whose interests would be harmed absent certification. (Dkt. No. 76

at 31.) Due to variations in each participant’s loan, TIAA alleges that a court could offer relief to

one participant without affecting other participants’ or plans’ loan services. (Dkt. No. 76 at 32.)

And certifying a Rule 23(b)(1)(B) class would violate the due process rights of class members




                                                  19
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 20 of 28




who were happy with their loans, TIAA argues, particularly those who paid less under the TIAA

collateralized loan program than they would have under another structure. (Id.)

       TIAA is correct for the same reason here as under Rule 23(b)(1)(A): Its non-fiduciary

status means that TIAA is under no obligation to treat all plans the same, so non-class members

do not risk losing the ability to protect their interests absent certification as Rule 23(b)(1)(B)

requires. In the event that Haley is successful at proving her underlying claim, this Court can

tailor any remedy to avoid infringing on the rights of other plans — certification of a Rule

23(b)(1)(B) class is unnecessary. If TIAA were a fiduciary, an injunction or declaratory

judgment affecting Haley would necessarily affect all other plans; absent fiduciary status, such

remedy would only bear on Haley and the WashU Plan.

       Certification under Rule 23(b)(1)(B) fails.

                       iii.    Rule 23(b)(3)

       Certification under Rule 23(b)(3) is proper when “questions of law or fact common to

class members predominate over any questions affecting only individual members, and [] a class

action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). In making this assessment, courts are to consider (i)

class members’ interests in controlling separate actions; (ii) the extent of litigation already begun

by class members; (iii) the desirability of concentrating litigation in a single forum; and (iv) the

likely difficulties of managing such an action. Id. The Second Circuit has found predominance

met “if resolution of some of the legal or factual questions that qualify each class member’s case

as a genuine controversy can be achieved through generalized proof, and if these particular

issues are more substantial than the issues subject only to individualized proof.” In re Am. Int'l

Grp., Inc. Sec. Litig., 689 F.3d 229, 240 (2d Cir. 2012) (citation and internal quotation marks




                                                  20
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 21 of 28




omitted); see also In re Nassau County Strip Search Cases, 461 F.3d 219, 227 (2d Cir. 2006)

(“[A]n issue is common to the class when it is susceptible to generalized, class-wide proof.”).

       Haley argues, as she must, that common questions overwhelm individualized questions

and that class-wide proof is available. (Dkt. No. 76 at 21–22.) TIAA responds that individual

differences abound: “loan terms, structures, interest rates, and credit rates” all differed by plan

and individual loan. (Dkt. No. 76 at 33.) These differences, TIAA argues, are directly relevant

to the question of whether TIAA’s compensation was reasonable and adequate and whether

participants received reasonable interest — a core of Haley’s case. TIAA here reiterates its

arguments against ascertainability, maintaining that determining whether ERISA governs a plan

will be an individual, fact-intensive inquiry. (Dkt. No. 76 at 34.) Calculating certain aspects of

the collateralized loan program, TIAA continues, are similarly difficult, and not susceptible to

class-wide proof. Finally, TIAA says, determining whether ERISA’s participant loan exception

applies will also require an individualized assessment. (Dkt. No. 76 at 34–35.)

       The Court recognizes several questions that will drive forward this litigation:

       (1) whether a plan is governed by ERISA;
       (2) whether a plan fiduciary caused the transaction to occur;
       (3) whether the fiduciary did so knowing facts demonstrating the transaction was
       prohibited;
       (4) whether TIAA knew the individual causing the transaction is an ERISA fiduciary;
       (5) whether TIAA knew the fiduciary caused the transaction with knowledge of the
       relevant facts;
       (6) whether TIAA violated ERISA § 406(a)(1)(B) by engaging in a prohibited loan
       between a plan and party in interest;
       (7) whether TIAA is exempt from § 406(a)(1)(B) because it provided a reasonable rate of
       interest under § 408(b)(1);
       (8) whether the § 408(b)(1) safe harbor is inapposite because TIAA’s loans contained a
       precondition designed to benefit it as per 29 C.F.R. § 2250.408b-1(a)(3)(i);
       (9) whether TIAA’s loan program constituted a service agreement in violation of §
       406(a)(1)(C);
       (10) whether TIAA is exempt from § 406(a)(1)(C) because its contracts were necessary
       and it received reasonable compensation under § 408(b)(2) and 29 C.F.R. § 2550.408b-2;
       (11) whether TIAA violated § 406(a)(1)(D) by using plan assets for its benefit;



                                                 21
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 22 of 28




        (12) whether TIAA is exempt from § 406(a)(1)(D) because the plan received adequate
        consideration as per § 408(b)(17);
        (13) whether the plans suffered resulting losses;
        (14) how to calculate such losses;
        (15) what equitable relief should be imposed in the event of liability.

(Dkt. No. 50 at 18; Dkt. No. 68 at 10.)

        Certainly, this list is long. But a number of the questions are subject to common proof:

question (1), addressed by this Court in the ascertainability analysis, certainly is, as are (6), (8),

(9), (11), (13), (14), and (15), all of which are applicable to all plans and participants in TIAA’s

collateralized loan program. By virtue of the class definition, all of the plans in the putative class

will have the same material terms involving the collateralized loan. See, e.g., Hanks v. Lincoln

Life & Annuity Co. of New York, 330 F.R.D. 374, 382–83 (S.D.N.Y. 2019) (common issues

predominated when contract language was not materially different across eighteen policies,

analyzed under laws of forty nine states). Cf. Med. Soc’y of the State of New York v.

UnitedHealth Grp. Inc., 332 F.R.D. 138, 156 (S.D.N.Y. 2019) (declining to certify class of 2,300

ERISA plans because of “substantial individualized inquiry into plan language” regarding core

aspect of plans). Haley’s expert has demonstrated that it is possible to calculate, using common

evidence, not only plan losses, but how “reasonable” compensation or interest rates are, as

required by questions (7) and (10). (Dkt. No. 68-3 ¶¶ 34–36, Dkt. No. 86 at 8; Dkt. No. 86-1

¶¶ 49–50.)

        Question (12), regarding adequate compensation, is not quite as easy for Haley. But as

this Court has already concluded, exceptions under § 408 are affirmative defenses for which non-

fiduciary defendants carry the ultimate burden. (Dkt. No. 50 at 9.) Moreover, “[a]lthough a

defense may arise and may affect different class members differently, this does not compel a

finding that individual issues predominate over common ones.” Yi Xiang v. Inovalon Holdings,




                                                  22
       Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 23 of 28




Inc., 327 F.R.D. 510, 526 (S.D.N.Y. 2018) (citing Brown v. Kelly, 609 F.3d 467, 483 (2d Cir.

2010) (internal quotation marks omitted).

         Questions (2) through (5), concerning the actions and knowledge of the relevant

fiduciaries and TIAA, pose a larger hurdle for Haley. As this Court has already noted, TIAA is

correct that Haley has “provide[d] no road-map to the Court as to how it can make [these]

determination[s] class-wide.” (Dkt. No. 76 at 27.) And to repeat, this Court believes that (2) and

(4) are potentially ripe for common proof. But no matter: Given the number of questions that

can be resolved with common proof, the Court finds Haley has satisfied predominance.

         This finding is bolstered by the superiority of a class action to address so many claims at

once; TIAA does not argue that a class action is not a superior mechanism for adjudicating the

class claims. For good reason, as certification here will “achieve significant economies of time,

effort and expense, and promote uniformity of decision.” In re U.S. Foodservice Inc. Pricing

Litig., 729 F.3d 108, 130 (2d Cir. 2013). Moreover, given the low-dollar value of many of these

losses to individual participants, the claims may not even be litigated absent certification. See,

e.g., Sykes v. Mel Harris & Assocs., LLC, 285 F.R.D. 279, 294 (S.D.N.Y. 2012), aff’d sub nom.

Sykes v. Mel Harris & Assocs., LLC, 780 F.3d 70 (2d Cir. 2015).

         Because Haley has satisfied predominance and superiority, certification is warranted

under Rule 23(b)(3).

III.     Motion to Amend

         A.     Legal Standard

         To the extent that a proposed amendment would add new parties, the motion is governed

by Rule 21, which provides that “the court may at any time, on just terms, add or drop a

party.” Fed. R. Civ. P. 21; Otegbade v. New York City Admin. for Children Servs., 2015 WL




                                                  23
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 24 of 28




851631 at *2 (S.D.N.Y. Feb. 27, 2015). “[T]he same standard of liberality” that applies to a

motion to amend applies under Rule 21. Id. at *2; see also Sly Magazine, LLC v. Weider Publ'ns

L.L.C., 241 F.R.D. 527, 532 (S.D.N.Y. 2007). Following the issuance of a scheduling order

governing amendments to the complaint, however, Rule 15’s “lenient standard” must be

balanced against Rule 16(b)’s requirement that the Court’s scheduling order not be modified

except upon a showing of good cause. Holmes v. Grubman, 568 F.3d 329, 334–35 (2d Cir.

2009). Good cause turns on a party’s diligence, id. at 335, including whether such deadline can

“reasonably be met,” Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000).

Courts also consider whether adding a new party would prejudice the nonmoving party, a finding

“particularly likely” after discovery and motions for summary judgment. Werking v. Andrews,

526 F. App’x 94, 96 (2d Cir. 2013).

       B.      Discussion

       Haley seeks to amend the complaint, as well as the class certification motion, to add two

new plaintiffs and class representatives, alleging that she only learned of their existence in

February 2020. (Dkt. No. 83 at 6.) Their addition, Haley maintains, would address potential

deficiencies in Haley’s representation of the class: (1) the affirmative defense of consent and

ratification, unique to Haley due to her having taken out a fifth collateralized loan in September

2019 and raised for the first time in TIAA’s amended answer; and (2) the “low dollar value” of

Haley’s loans which may have resulted in her paying less in aggregate for her loans. (Dkt. No.

83 at 1–2.)

       TIAA opposes the motion to amend, arguing that Haley cannot receive leave to amend

due to her own conduct — taking out a fifth loan — and that she waited too long to amend,

causing prejudice to TIAA. It claims that Haley must show that she “(i) learned of ‘new facts’




                                                 24
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 25 of 28




during discovery and also (ii) moved promptly to amend after those new facts were discovered.”

(Dkt. No. 93 at 5 (quoting Youngers v. Virtus Inv. Partners Inc., 2017 WL 5991800, at *6

(S.D.N.Y. Dec. 4, 2017)).) The “new facts,” TIAA contends, are that Haley’s loans resulted in

her paying less in aggregate, the affirmative defense TIAA raised in its amended answer, and the

loan Haley took out in September 2019. (Dkt. No. 93 at 5–8.) Haley, however, alleges that the

“new facts” are the two new plaintiffs who signed retainer agreements in late February and early

March, 2020. 9 (Dkt. No. 95 at 3.) TIAA attempts to characterize Haley as having waited six

weeks between the first new client’s signing of the retainer agreement and her seeking leave to

amend, but the timeline is not so. (Dkt. No. 93 at 9.) Instead, Haley’s counsel began discussing

the case with the new plaintiffs in February 2020, signing retainer agreements with one on

February 24, 2020 and the other on March 5, 2020. (Dkt. No. 95-1 ¶¶ 4, 6.) Haley’s counsel

emailed TIAA’s counsel on March 19, 2020, informing them of the new plaintiffs, asking them

to stipulate to the new plaintiffs’ joining the case, and setting forth opportunities for depositions

and additional class certification briefing restricted to the adequacy of the new plaintiffs. (Dkt.

No. 95-1 ¶ 7.) TIAA declined to so stipulate, and Haley moved to amend on April 1, 2020.

       The Court determines that Haley discovered sufficient “new facts” to merit amendment,

and promptly moved to amend, with a mere two-week delay in informing counsel about the new

plaintiffs and another two weeks before moving to amend.

       Amendment is particularly warranted given that courts seek to address any concerns with

a class representative’s adequacy as expeditiously as possible. See, e.g., Kinkead v. Humana at

Home, Inc., 330 F.R.D. 338, 350 (D. Conn. 2019) (“In the class action context, plaintiffs can


9
 Haley also appears to argue that a new affirmative defense in TIAA’s amended pleading also
established new facts, but such defense is reasonably foreseeable, given Haley’s actions, to a
diligent lawyer.


                                                  25
     Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 26 of 28




show sufficient diligence if they move to amend once they become aware of the ‘need to fill a

class representative gap.’” (quotation omitted)); In re Gen. Motors LLC Ignition Switch Litig.,

2017 WL 5504531, at *1 (S.D.N.Y. Nov. 15, 2017) (“In general, when a certified or putative

class is left without adequate representation, courts hold that adding a new class representative is

appropriate, even required, to protect class interests.”); In re Currency Conversion Fee Antitrust

Litig., 2005 WL 3304605, at *3 (S.D.N.Y. 2005) (“The putative class members’ rights in this

litigation were protected as of the filing date of the complaint . . . should the class representative

become inadequate, substitution of an adequate representative is appropriate to protect the

interests of the class.”). In the event that Haley proves to be an inadequate plaintiff due to the

consent or ratification defense, the addition of the new plaintiffs will support “[t]he procedure

favored by the Second Circuit,” which requires that where the named plaintiff is no longer an

adequate class representative of the class, “rather than decertifying the instant class on the

ground that the named plaintiffs are no longer adequate representatives of the class, [the court

should] afford[ ] plaintiffs’ counsel a reasonable period of time for the substitution or

intervention of a new class representative.” In re Initial Pub. Offering Sec. Litig., 2008 WL

2050781, at *2 (S.D.N.Y. May 13, 2008).

       Still, however, Haley must show that amendment would not unduly prejudice TIAA. 10

TIAA argues that, coming at the tail end of fact discovery, due on May 29, 2020, and toward the

end of the class certification briefing, such a motion will cause such prejudice. (Dkt. No. 55;

Dkt. No. 93 at 10.) Relevant to this, TIAA argues, is that Haley sought to “jam as much work as

possible into the final weeks of discovery,” and that the amendment will force TIAA to re-



10
   TIAA also argues that amendment would be futile because certification is likely to fail. In
light of the Court’s conclusion that class certification succeeds, this argument is moot.


                                                  26
    Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 27 of 28




analyze the record, loan data, commission an additional expert report, and conduct additional

class certification briefing. (Dkt. No. 93 at 10–11.)

        Haley responds that adding two new plaintiffs is not unduly prejudicial. For one, Haley

argues, she advances no new theory of the case, and the loans taken out by the two new plaintiffs

are identical to those taken by Haley in all characteristics except size, which, given the wide

variety of loans sizes in the class, is functionally immaterial to the prejudice analysis. (Dkt. No.

95 at 5–6.) This is particularly so because, as Haley points out, even TIAA’s expert agrees that

at least one of Haley’s loans was sufficiently large for TIAA’s compensation to exceed what it

would have been in a non-collateralized loan program. (Dkt. No. 95 at 6.) Since the loans taken

out by the new plaintiffs were even larger, such a conclusion would not change, and the work of

TIAA’s expert is arguably lessened. (Id.) Indeed, aside from stating that it will have to conduct

additional discovery, TIAA has made no showing regarding how such discovery will be more

than de minimis, as most of the relevant documents are in its control and it will have the

opportunity to depose both new class plaintiffs. See Duling v. Gristede's Operating Corp., 265

F.R.D. 91, 101 (S.D.N.Y. 2010) (“[T]he fact that an amendment will require a party to invest

additional resources in litigation is not sufficient grounds for its denial.” (citing Middle Atl. Utils.

Co. v. S.M.W. Dev. Corp., supra, 392 F.2d 380, 386 (2d Cir. 1968))); A.V. by Versace, Inc. v.

Gianni Versace S.p.A., 87 F. Supp. 2d 281, 299 (S.D.N.Y. 2000) (holding, because addition of

new parties would not raise unrelated factual claims, that “even if discovery were prolonged, the

adverse party's burden of undertaking discovery, standing alone, does not suffice to warrant

denial of a motion to amend a pleading.” (internal quotation marks omitted) (citing United States

v. Continental Ill. Nat'l Bank & Trust Co., 889 F.2d 1248, 1255 (2d Cir. 1989))); Block v. First

Blood Assocs., 988 F.2d 344, 351 (2d Cir. 1993) (allegations that an amendment will require the




                                                  27
      Case 1:17-cv-00855-JPO-RWL Document 133 Filed 11/25/20 Page 28 of 28




expenditure of additional time, effort, or money do not constitute undue prejudice (citations

omitted)).

        The additional discovery required by adding two new plaintiffs — whom Haley

attempted to add to the case over two months before the close of fact discovery — is insufficient,

without more (such as allegations of bad faith), to render doing so unduly prejudicial.

        Because Haley was diligent in seeking to add two new plaintiffs, and their addition to the

case will not unduly prejudice TIAA, Haley’s motion to amend her complaint and class

certification motion to add the two additional named plaintiffs and class representatives is

granted.

IV.     Conclusion

        For the foregoing reasons, Haley’s motion for class certification is GRANTED under

Rule 23(b)(3), with Haley as class representative and the firms of Berger Montague PC and

Schneider Wallace Cottrell Konecky LLP as class counsel. Haley’s motion to amend the

complaint and class certification motion is also GRANTED.

        The Clerk of Court is directed to close the motion at Docket Number 67 and 81.

        SO ORDERED.

Dated: November 25, 2020
       New York, New York
                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                28
